NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
  

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 8, 2018* 
                                 Decided March 12, 2018 
                                              
                                          Before 
 
                         DIANE P. WOOD, Chief Judge 
                          
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 

 
No. 17‐2807 
 
RICKY R. FRANKLIN,                               Appeal from the United States District 
      Plaintiff‐Appellant,                       Court for the Northern District of 
                                                 Illinois, Eastern Division. 
      v.                                          
                                                 No. 16 C 9660 
EXPRESS TEXT, LLC,                                
      Defendant‐Appellee.                        Robert W. Gettleman, 
                                                 Judge. 
 
                                       O R D E R 

       Ricky Franklin received 115 text messages between July 2015 and 
September 2016. He sued Express Text, the purported sender of the text messages, 
claiming that the company violated the Telephone Consumer Protection Act, 47 U.S.C. 



                                                 
            * We have agreed to decide this case without oral argument because the briefs 

and record adequately present the facts and legal arguments, and oral argument would 
not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 17‐2807                                                                       Page 2 
 
§ 227, by sending him the messages without his consent. The district court entered 
summary judgment for Express Text, and Franklin appeals. 

       Express Text offers an online platform that disseminates text messages. 
WorldWin Events purportedly utilized Express Text’s system for marketing purposes, 
and as a result Franklin received text messages from Express Text “on behalf of” 
WorldWin beginning in July 2015. In September 2016, Franklin responded “help” to one 
of those messages and received a response directing him to call Express Text if he did 
not wish to receive future messages. Franklin did just that. Two days later an Express 
Text employee called Franklin and confirmed that he had been removed from the 
company’s database. For reasons unknown (perhaps he was running “tests”), Franklin 
then replied to the earlier messages and received automated responses instructing him 
to reply “STOP to Opt Out.” But Franklin responded many times with other messages, 
including “Hi” and “Is this a real person answering these text messages?” 

        Franklin then filed this suit against Express Text, claiming that the text 
messages—the messages supposedly sent by Express Text’s system “on behalf of” 
WorldWin and the responses Franklin received to the messages he sent—violated the 
Telephone Consumer Protection Act, 47 U.S.C. § 227. Under that statute, Express Text 
can be liable only if it “ma[d]e any call” or sent any text message to Franklin. 
See 47 U.S.C. § 227(b)(1)(A); Blow v. Bijora, Inc., 855 F.3d 793, 798 (7th Cir. 2017) 
(explaining that the Act applies to text messages). One month after answering 
Franklin’s complaint, Express Text moved for summary judgment, arguing principally 
that its user, and not the company, “sent” the messages to Franklin.   

       Franklin opposed the motion and asked the court not to rule on it until he could 
conduct discovery. See FED. R. CIV. P. 56(d). In his Rule 56(d) motion Franklin argued 
that Express Text’s motion for summary judgment was premature and that he needed 
discovery to show that the company “is responsible for sending these text messages as 
well as the replies.” He also contended that Express Text’s system was an automatic 
telephone dialing system, a statutory requirement for liability under the Act, and that 
Express Text could not insulate itself from liability by “dividing ownership of dialing 
equipment.” In his response to Express Text’s statement of material facts, Franklin did 
not dispute that Express Text “serves merely as a conduit and carrier of a user’s text 
messages.” Franklin, however, disputed that Express Text “does not make or initiate 
any calls or text messages” by insisting—just as he argued in his Rule 56(d) motion—
that Express Text’s system was an automated dialing system and that Express Text 
could not escape liability by “dividing ownership of dialing equipment.” Franklin also 
No. 17‐2807                                                                         Page 3 
 
maintained that he did “not know the relationship” between Express Text and 
WorldWin because he did not have discovery. 

        The district judge denied Franklin’s Rule 56(d) motion in a minute order and 
entered summary judgment for Express Text. The judge concluded that Express Text 
did not send the text messages to Franklin. Rather, the judge relied on the affidavit of 
Express Text’s Chief Operating Officer, Ashish Patel, to conclude that Express Text 
merely provided a software platform, and Express Text’s client sent messages to 
Franklin. After recounting some details of how Express Text’s platform worked—
according to Patel—the judge added that Franklin had conceded that Express Text did 
not send messages by not disputing that Express Text “serves merely as a conduit and 
carrier of a user’s text messages” and that Express Text’s client had “utilized the 
Express Text platform to send text messages” to Franklin. (In fact, the proposed “fact” 
that Franklin did not dispute was that WorldWin “allegedly utilized the platform.”) And 
Franklin had “no knowledge whatsoever” of the relationship between Express Text and 
its clients, the judge stated, so Franklin could not show that Express Text sent him any 
messages. And as for the messages from Express Text responding to Franklin’s 
prompts, the judge determined that those messages did not violate the Act because they 
were “not the kind of intrusive, nuisance call that the TCPA prohibits.” 

       On appeal Franklin first argues that the district judge should not have denied his 
motion under Rule 56(d). That rule allows a judge to defer ruling on a motion for 
summary judgment if a party shows that “it cannot present facts essential to justify its 
opposition.” FED. R. CIV. P. 56(d). We review the judge’s decision for abuse of discretion. 
See Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 622–23 (7th Cir. 2014). Rule 56 
requires the party requesting additional discovery to “state the reasons why the party 
cannot adequately respond to the summary judgment motion without further 
discovery.” Deere & Co. v. Ohio Gear, 462 F.3d 701, 706 (7th Cir. 2006). 

       Franklin identified four areas of discovery that he said he needed to oppose 
Express Text’s motion for summary judgment effectively: (1) “the name of the 
Platform” used by Express Text, (2) information showing that “the unidentified 
platform qualifies as an automatic telephone dialing system,” (3) information detailing 
“how the internet‐to‐phone system works,” and (4) “any and all agreements” between 
Express Text and third parties. Franklin needed this information, he said, to show that 
Express Text was responsible for the messages he received. The first two of these topics 
need not be addressed because they ultimately were immaterial to the district judge’s 
No. 17‐2807                                                                    Page 4 
 
summary‐judgment rationale that Express Text was not the sender of the offending text 
messages. See Sterk, 770 F.3d at 622–23.   

       But we do not see how Franklin possibly could refute the facts set forth in Patel’s 
affidavit—which constituted virtually the only evidence in the record and was the basis 
for the district judge’s conclusion—without an opportunity to ask how Express Text’s 
system works or inquire into the relationship between WorldWin and Express Text. The 
affidavit was unrebutted because Franklin lacked competent evidence. Any agreements 
between WorldWin and Express Text, including whatever user agreement or terms of 
service Express Text has with its customers, might show that Express Text is responsible 
for the text messages received by Franklin, or they might not. And without an 
understanding of how Express Text’s internet‐to‐phone system works (including who 
owns the written text transposed into a text message by Express Text’s system), we do 
not see how Franklin could have contested who “sent” him the text messages. Certainly 
Franklin would not be entitled to review “any and all” third‐party agreements, but his 
actual discovery requests can be tailored more narrowly than the categories of 
information he describes. 

       Franklin also repeatedly emphasized the very point that he could not dispute 
who “sent” the messages without discovery in his response to the proposed statement 
of undisputed material facts (essentially a summary of Patel’s attestations). Several 
times he noted that he could not know the relationship of WorldWin to Express Text 
because he was “unable to view any contracts or licensing agreements, because 
discovery had not started.” In response to the description of how Express Text operates, 
he again noted that he could not effectively dispute Express Text’s statement because 
“Plaintiff has not had discovery and doesn’t know how the system actually works.” 
And Franklin’s repeated assertion that Express Text could not escape liability by 
“dividing ownership” of equipment, as we understand it, is simply an argument that 
Express Text cannot disclaim responsibility by hiding behind a third party.   

       Despite Franklin’s statements, in its ruling the district court faulted Franklin for 
not producing “a hint of evidence” about the relationship between WorldWin and 
Express Text. The court relied entirely on Express Text’s “detailed description of how its 
platform functions,” even though Franklin had no opportunity to gather evidence about 
the platform by deposing Patel or obtaining written discovery. Express Text’s argument 
that “[n]o discovery would have produced information about a relationship when none 
existed” essentially requires Franklin to take the company’s word as fact without testing 
the premise. Express Text emphasizes that it is “undisputed” that Express Text was not 
No. 17‐2807                                                                             Page 5 
 
the “sender/initiator” of the text messages; but that argument makes Franklin’s point: 
he could not dispute that fact properly with no access to discovery. (He tried, with his 
own affidavit, but of course he is not competent to testify about how Express Text 
works.) It was an abuse of discretion, therefore, for the judge to deny Franklin’s Rule 
56(d) motion, and we must vacate and remand so that Franklin can seek reasonable 
discovery. See Bryant v. City of Chicago, 746 F.3d 239, 242–43 (7th Cir. 2014); Deere, 
462 F.3d at 706–07. 

       But on remand, Franklin should not be permitted to pursue discovery concerning 
those messages that Franklin received in response to messages he sent after Express Text 
removed him from its database. See Arnold v. Villarreal, 853 F.3d 384, 389 (7th Cir. 2017). We 
readily agree with the district judge’s conclusion that those messages are not of the kind 
prohibited by the Act. Franklin expressly consented to these messages. Just as providing 
a cellphone number to a creditor constitutes express consent for the creditor to call that 
number regarding a debt, see Soppet v. Enhanced Recovery Co., 679 F.3d 637, 643 (7th Cir. 
2012), Franklin’s texts to a number known to be affiliated with an automated system, 
with content other than “STOP,” including questions, provided express consent for a 
message in reply. 

       The judgment of the district court is VACATED and REMANDED.